Citation Nr: 1714498	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  00-56 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating for seizure disorder in excess of 10 percent from December 4, 1980 to February 28, 2010, in excess of 20 percent from March 1, 2010 to December 26, 2013, and in excess of 40 percent from December 27, 2013 to July 20, 2014.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 21, 2014.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1979 to December 1980.

In a May 2013 Board decision, the Veteran was granted service connection for his seizure disorder disability. In May 2015, the RO granted a 100 percent compensable rating for the condition. Currently, he is rated at 100 percent for his seizure disorder under Diagnostic Code (DC) 8910 since July 21, 2014. Additionally, he is rated as 10 percent compensable from December 4, 1980 to February 28, 2010, 20 percent compensable from March 1, 2010 to December 26, 2013, 40 percent compensable from December 27, 2013 to July 20, 2014. The Board notes that the Veteran was initially assigned an effective date of June 8, 1983 for his seizure disorder; however, in July 2016, the RO established an effective date of December 4, 1980 for the condition.


FINDINGS OF FACT

1. From December 4, 1980 to February 28, 2010, the Veteran's service connected seizure disorder has been manifested by a confirmed diagnosis of epilepsy with no confirmed major seizures. From March 1, 2010 to December 26, 2013, the Veteran's service connected seizure disorder has been manifested by at least one major seizure within the last two years. From December 27, 2013 to July 20, 2014, the Veteran's service connected seizure disorder has been manifested by at least one seizure in the last six months.

2. From December 4, 1980, the Veteran's inability to engage in a substantially gainful occupation was not due to his service-connected disability. Since July 21, 2014, the application for TDIU is moot.




CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability rating for seizure disorder in excess of 10 percent from December 4, 1980 to February 28, 2010, in excess of 20 percent from March 1, 2010 to December 26, 2013, and in excess of 40 percent from December 27, 2013 to July 20, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, Diagnostic Code 8914, General Rating Formula for Major and Minor Epileptic Seizures (2016).

2. The criteria for entitlement to TDIU prior to July 20, 2014 have not been met; and, are moot after July 20, 2014. 38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

Seizure Disorder

The Veteran's seizure disorder is currently rated under Diagnostic Code 8914. Under Diagnostic Code 8914, psychomotor epilepsy is to be rated based on major or minor seizures under the General Rating Formula for Major and Minor Epileptic Seizures. Psychomotor seizures will be rated as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness. Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances. See 38 C.F.R. § 4.124a, Diagnostic Code 8914. 38 C.F.R. § 4.122 further describes the characteristics of psychomotor epilepsy.

Under the General Rating Formula for Major and Minor Epileptic Seizures, a 10 percent evaluation is assigned when there is a confirmed diagnosis of epilepsy with a history of seizures. A 20 percent evaluation is assigned when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last six months. A 40 percent evaluation is assigned when there is at least 1 major seizure in the last six months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly. A 60 percent evaluation is assigned when there is an average of at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week. An 80 percent evaluation is assigned when there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly. A 100 percent evaluation is assigned when there is an average of at least 1 major seizure per month over the last year. 38 C.F.R. § 4.124a.

The Veteran is seeking entitlement to an initial disability evaluation for his service connected seizure disorder in excess of 10 percent from December 4, 1980 to February 28, 2010, in excess of 20 percent from March 1, 2010 to December 26, 2013, and in excess of 40 percent from December 27, 2013 to July 20, 2014. He is rated at 100 percent since July 21, 2014.

The Veteran asserts that he has had the manifestation of seizures since service. See July 2015 Correspondence. He states that after his discharge, he was "averaging two to three grand mal seizures per month; after about three years, the grand mal seizures became less frequent, about once a month." For the past 10 years, he states that he started having small seizures where he would briefly lose consciousness, which occurred about once a day.

The Board has considered the Veteran's statements regarding the severity and frequency of his seizures since 1980. A Veteran is competent to report symptoms that he experiences. See Layno v Brown, 6 Vet. App 465, 469 (1994). While the Board gives probative weight to the Veteran's ability to report seizure symptoms as he has experienced a significant number of episodes over the years, his treatment records do not adequately support the seizure number and severity that he indicates.  The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). Here, the record indicates that examiners have questioned the potential of malingering and questionable effort during neuropsychological evaluations.  

As an aside, in February 2014, the RO concluded that the evidence of record revealed that the Veteran's EEG results have been normal and that his seizure condition is well controlled when he is properly taking his medication. The RO also indicated a positive cocaine urine test during a VA examination where the Veteran denied cocaine use. The RO relied on a prior Board decision, which stated that the Veteran had been convicted of many crimes, which questioned his veracity and credibility. 

The Board notes the Veteran's contentions; however, is unable to solely rely on his statements to assign a higher compensable rating for the entire period from 1980 to the present.

From December 4, 1980 to February 28, 2010, the Veteran is assigned a 10 percent compensable rating. In July 1980, the Veteran was seen for possible seizures. The physical examination was considered normal and a subsequent brain scan and skull x-ray was unremarkable. In July 1980, he was placed on Dilantin for a suspected seizures disorder. In August 1980, the Veteran underwent a neurological evaluation where it was determined that his seizures may have been secondary to hypoglycemia. A November 1980 EEG was considered normal. The examiner questioned whether the Veteran had a diagnosis of seizure disorder at this time; however, he relied on the Veteran's family's observations of his seizures to conclude that he had generalized seizure disorder. The Veteran's separation exam in December 1980 was unremarkable with the neurological section endorsed as normal. 

In February 1994, the Veteran was seen for a mental health examination. The examiner diagnosed the Veteran with seizure disorder and noted that his medications, Dilantin and Phenobarbitol, indicated anti-seizure therapy. The Veteran was afforded a CT and EEG, which showed no signs of pathology and were otherwise unremarkable. In August 1994, the Veteran reported that his last seizure was "a year ago." Because the Veteran has a confirmed diagnosis with a history of seizures since December 1980, a 10 percent evaluation is warranted; however, a higher evaluation of 20 percent is not warranted because there is no evidence indicating at least one major seizure within two years or two minor seizures in the last six months of that date.

From March 1, 2010 to December 26, 2013, the Veteran is assigned a 20 percent compensable rating. In May 2010, the Veteran reported experiencing about two seizures a month. In 2010, the Veteran applied for disability benefits for his seizure disorder with the Social Security Administration (SSA). After review of the record, the Administrative Law Judge determined that the Veteran was not disabled for the purposes of SSA. 

In June 2010, the Veteran was afforded a VA neurological consult. The Veteran reported that he was incarcerated for a three year period and that he was not taking his prescribed medication during this time period. The physician reported that the Veteran experienced 1.5 seizures during his incarceration. Treatment records from the prison revealed a neurological workup during the Veteran's incarceration; however, there was no verification of the 1.5 seizures that were later reported. A December 2013 VA examination revealed that he experienced a seizure in the past six months. Because he reported experiencing at least one major seizure within the last two years, a 20 percent rating is warranted; however, a higher evaluation of 40 percent is not warranted because there is no evidence indicating of two major seizures within a year, or averaging five to eight minor seizures weekly.

From December 27, 2013 to July 20, 2014, the Veteran is assigned a 40 percent compensable rating. In a December 2013 VA examination, the Veteran was diagnosed with seizure disorder with an onset of 1980. The Veteran had one major seizure within the past six months. Because at least one major seizure was noted in the last six months of this date, a 40 percent evaluation was warranted; however, a 60 percent rating is not warranted unless at least one major seizure occurs within four months over the last year, or nine to ten minor seizures per week.

Since July 21, 2014, the Veteran is assigned a 100 percent compensable rating. In April 2015, the Veteran was afforded a VA examination for his seizure disorder. He was diagnosed with seizure disorder; but, a date of diagnosis was not known. The Veteran stated that the seizures have been present for thirty-four years, where he experiences grand mal seizures twice a month. The Veteran experienced two major seizures in the past year at the frequency of at least one per month over the past year. Additionally, the Veteran experienced two or more minor seizures in the past six months at a frequency of nine to ten per week. The record indicates that the Veteran is experiencing at least one major seizure per month over the last year since that date; therefore a rating of 100 percent is the highest rating under the schedule for this period.

II.	TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

During the pendency of his appeal, the Veteran filed a claim for a TDIU in March 2014. In a May 2015 rating decision, the RO, in lieu of a TDIU, increased the Veteran's seizure disorder rating to 100 percent. This effectively renders the Veteran's TDIU claim as of that date (July 21, 2014) moot. See Bradley v. Peake, 22 Vet. App. 280 (2008). Before July 2014, the Veteran's records do not indicate that he was unemployable due to his seizure disorder. Social Security disability records indicate that other non-service-connected mental health conditions were primary complaints for social and occupational functioning. Also, while the Veteran is rated at 40 percent for his seizure disorder from December 27, 2013 to July 20, 2014, he does not have any additional service connected disabilities that would allow for TDIU consideration for combined ratings. Therefore, TDIU prior to July 21, 2014 is not warranted.

III.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). The Board notes that the Veteran's initial application for disability benefits for his seizure disorder was recognized in October 1985, when he provided statements describing seizures in connection to a skull fracture he suffered in service. This filing preceded the Veteran's Claims Assistance Act. During the pendency of the appeal after, the Veteran was provided with the relevant notice and information in a letter, dated August 2002, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed seizure disorder condition and TDIU which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.


ORDER

An initial disability rating for seizure disorder in excess of 10 percent from December 4, 1980 to February 28, 2010, in excess of 20 percent from March 1, 2010 to December 26, 2013, and in excess of 40 percent from December 27, 2013 to July 20, 2014 is denied.

A TDIU prior to July 21, 2014 is denied and moot after the date.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


